DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 5 October 2022 have been fully considered but they are not persuasive. 
	Applicant asserts, on page 9 of Remarks, that “Jassal does not disclose, explicitly or implicitly, “updating a subset of activated cells for serving the UE based on the mobility signaling” as recited in claim 1. Claim 29 recites similar features, and claims 18 and 30 recite corresponding features from the perspective of a network entity. In the Office Action, the Examiner asserts that Jassal discloses this feature, pointing to Jassal paragraphs [0051] and [0059]. Office Action, p. 4. However, Jassal states that “UEs are configured to perform [radio resource management (RRM)] measurements on reference signals and report results of those RRM measurements to a wireless network of a wireless communication system” and that the reporting of these RRM measurements may be performed “using higher-layer signaling ... which may include one or more information elements (IE) that provide the UE with configuration information regarding a particular reference signal that the UE should measure.” Jassal, paragraph [0051]. Further, in performing mobility procedures, Jassal states that “[a]fter the UE performs an inter-cell mobility management method ... and reports measurement information to the cellular network, the network may send a handover command to the UE, instructing the UE that a neighbor cell is to be the new serving cell.” Jassal, paragraph [0059] (emphasis added). In other words, Jassal at most discloses that during a mobility procedure, a UE can report measurements on reference signals to a network entity and can, in return, receive signaling from a network entity indicating that the UE is to be served by a new network entity. However, the discussion in Jassal of handing over from one network entity to another network entity does not disclose anything about a set of cells that are activated for serving the UE (e.g., which can serve the UE) — or that such a set of cells is updated based on the mobility signaling. That is, Jassal discloses changing which cell serves a UE based on measurements reported by the UE to a network entity, but not updating the set of cells that are activated for serving the UE based on mobility signaling received in response to participating in some measurement procedure.”
	On the contrary, Jassal clearly discloses, in paragraph [0059], that an updating of a subset of activated cells that serve the UE is performed, based on mobility signaling:  “In both FIGS. 1B and 1C, a UE is shown to be near the edge of the serving cell in close proximity to neighbor cell #1 and neighbor cell #2. After the UE performs an inter-cell mobility management method (i.e. an inter-cell mobility management process) and reports measurement information to the cellular network (hereinafter referred to as network), the network may send a handover command to the UE, instructing the UE that a neighbor cell is to be the new serving cell.” [emphasis added].  The act of handing over a UE to a new cell, constitutes updating the subset of activated cells that serve the UE, because the target cell begins serving the UE after the handover is performed.  
	Applicant asserts, on pages 9-10 of Remarks, that “With respect to claim 7, which depends from claim 1, Applicant submits that this claim is allowable over Jassal for at least the reasons set forth above. Further, Applicant submits that Jassal does not disclose, explicitly or implicitly, that “participating in the PHY layer or MAC layer measurement procedure comprises transmitting, to the one or more cells, reference signals for measurement” as recited in claim 7. In the Office Action, the Examiner asserts that Jassal paragraph [0016] discloses this feature. Office Action, p. 6. However, Jassal states that a UE “receives ... at least one of a Layer 1 (L1) and a Layer 2 (L2) signaling including additional configuration information for enabling the UE to measure an RRM-RS received from the network via an identified neighbor cell of the neighbor cells and to acquire system information for inter- cell mobility from the network ... or to update the information of the UE for inter-cell mobility.” Jassal, paragraph [0016] (emphasis added). In other words, Jassal discloses that a UE receives and measures reference signals. However, this is the opposite of that which is recited in claim 7: that is, instead of receiving and measuring reference signals by a UE as discussed in Jassal, the features recited in claim 7 involve a UE transmitting reference signals for measurement.”
	On the contrary, Jassal clearly discloses, in paragraph [0016], that reference signals are received by neighbor cells:  “According to some aspects of the disclosure, there is a method for performing inter-cell mobility management. The method includes receiving, by a user equipment (UE) from a network via a source cell, a higher-layer signaling comprising configuration information for measuring radio resource management reference signals (RRM-RSs) sent by the network via neighbor cells. The method also includes receiving, by the UE from the network via the source cell, at least one of a Layer 1 (L1) and a Layer 2 (L2) signaling including additional configuration information for enabling the UE to measure a RRM-RS received from the network via an identified neighbor cell of the neighbor cells and to acquire system information for inter-cell mobility from the network via identified neighbor cell or to update system information of the UE for inter-cell mobility.” [emphasis added].  Claim 7 recites “transmitting, to the one or more cells, reference signals”, and Jassal discloses that reference signals are transmitted via neighbor cells.  Therefore, Jassal discloses that reference signals are transmitted to a plurality of cells.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-2, 5-8, 12-20, and 22-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jassal et al., U.S. Patent Application Publication 2021/0329512 (hereinafter Jassal).
	Regarding claim 1, Jassal discloses a method for wireless communications by a user equipment (UE) (disclosed is a method according to which a user equipment participates in an inter-cell mobility procedure, according to [0016]), comprising: 
	receiving signaling configuring the UE with a set of cells that support physical (PHY) layer or medium access control (MAC) layer mobility signaling and with a measurement configuration for the set of cells that support PHY layer or MAC layer mobility signaling (the UE receives from the network, via a source cell, configuration information for measuring radio resource management reference signals (RRM-RSs)
of a set of neighbor cells and acquires synchronization and system information as part of this process (whereby the synchronization and system information is received by the UE on the physical layer and is acquired as part of the RRM measurement process that is performed for the purpose of performing a handover for inter-cell mobility, according to [0013]), according to [0016]); 
	participating in a physical (PHY) layer or medium access control (MAC) layer measurement procedure with one or more cells in the set of cells that support PHY layer or MAC layer mobility signaling (the UE measures an RRM-RS received from an identified neighbor cell from the set of neighbor cells (whereby the RRM measurement process entails acquisition, by the UE, of information via the physical layer, according to [0013]), according to [0016]); 
	receiving PHY layer or MAC layer mobility signaling based on participating in the PHY layer or MAC layer measurement procedure (the UE receives physical layer information as part of the RRM measurement process, according to [0013]); and 
	updating a subset of activated cells for serving the UE based on the mobility signaling (the UE reports the results of the RRM measurements to the network, according to [0051], whereby, based on this reporting, the UE receives a handover command from the network, according to [0059]).
	Regarding claim 18, Jassal discloses a method for wireless communications by a network entity (disclosed is a method according to which a network participates in an inter-cell mobility procedure, according to [0016]), comprising: 
	transmitting, to a user equipment (UE), a configuration identifying a set of cells that support physical (PHY) layer or medium access control (MAC) layer mobility signaling and a measurement configuration for the set of cells that support PHY layer or MAC layer mobility signaling (a UE receives from the network, via a source cell, configuration information for measuring radio resource management reference signals (RRM-RSs) of a set of neighbor cells and acquires synchronization and system information as part of this process (whereby the synchronization and system information is received by the UE on the physical layer and is acquired as part of the RRM measurement process that is performed for the purpose of performing a handover for inter-cell mobility, according to [0013]), according to [0016]); 
	participating in a physical (PHY) layer or medium access control (MAC) layer measurement procedure with the UE (the UE measures an RRM-RS received from an identified neighbor cell from the set of neighbor cells (whereby the RRM measurement process entails acquisition, by the UE, of information via the physical layer, according to [0013]), according to [0016]); and 
	transmitting, to the UE, PHY layer or MAC layer mobility signaling to update a subset of the cells that are activated for serving the UE based on participating in the PHY layer or MAC layer measurement procedure with the UE (the UE receives physical layer information as part of the RRM measurement process, according to [0013], whereby the UE reports the results of the RRM measurements to the network, according to [0051], whereby, based on this reporting, the UE receives a handover command from the network, according to [0059]).
	Claim 29 does not differ substantively from claim 1, and is therefore rejected on the same grounds as claim 1.
	Claim 30 does not differ substantively from claim 18, and is therefore rejected on the same grounds as claim 18.
	Regarding claim 2, Jassal discloses the method of claim 1, wherein the signaling configuring the UE with the set of cells is received via radio resource control (RRC) signaling (inter-cell mobility signaling is sent via RRC messages, according to [0007]).
	Regarding claim 5, Jassal discloses the method of claim 1, wherein participating in the PHY layer or MAC layer measurement procedure comprises: measuring a downlink signal received from the one or more cells in the set of cells that support PHY layer or MAC layer mobility signaling (the UE measures a downlink RRM-RS, according to [0016], [0051]); and 
	reporting the measurement to a network entity, wherein the mobility signaling is received in response to reporting the measurement to the network entity (the UE reports the results of the RRM measurements to the network, according to [0051], whereby, based on this reporting, the UE receives a handover command from the network, according to [0059]).
	Regarding claim 6, Jassal discloses the method of claim 5, wherein the downlink signal comprises one of a synchronization signal block (SSB) or a channel state information (CSI) reference signal (RS) (CSI-RS) (the RRM-RS may be a CSI-RS, according to [0006]).
	Regarding claim 7, Jassal discloses the method of claim 1, wherein participating in the PHY layer or MAC layer measurement procedure comprises transmitting, to the one or more cells, reference signals for measurement (the network transmits an RRM-RS (radio resource management reference signal) via the identified neighbor cell to the UE so that said UE can measure said RRM-RS, according to [0016]).
	Regarding claim 8, Jassal discloses the method of claim 7, further comprising: receiving, from a network entity, configuration information identifying resources on which the reference signals are to be transmitted to the one or more cells (the network transmits configuration information that enables the UE to measure the RRM-RS that is received from said network, according to [0016]).
	Regarding claim 12, Jassal discloses the method of claim 1, further comprising: receiving PHY layer or MAC layer mobility signaling that conveys an update to system information for one or more cells of the set of cells that support PHY layer or MAC layer mobility signaling (a system information update is sent for the neighbor cells that support physical layer inter-cell mobility signaling, according to Abstract, [0010], [0013]); and 
	communicating with the one or more cells of the set of cells that support PHY layer or MAC layer mobility signaling based on the updated system information (the system information is used by the UE to receive signaling from an identified neighbor cell, according to [0016]).
	Regarding claim 13, Jassal discloses the method of claim 12, further comprising: receiving radio resource control (RRC) signaling for the set of cells including system information for one or more cells in the set of cells that support PHY layer or MAC layer mobility signaling (inter-cell mobility signaling is sent via RRC messages, according to [0007]).
	Regarding claim 14, Jassal discloses the method of claim 13, wherein the configuration includes information identifying one or more parameters that a network entity can indicate via PHY or MAC layer mobility signaling (the information provided to the UE in the configuration message includes parameters that aid the UE in measuring the reference signals, according to [0010], [0060]).
	Regarding claim 15, Jassal discloses the method of claim 14, wherein the parameters comprise a preconfigured set of values for one or more system information parameters that the network entity can indicate via PHY layer signaling or MAC layer signaling (the UE is provided with specific values, via MAC signaling, for enabling said UE to measure the RRM-RS, according to [0024]).
	Regarding claim 16, Jassal discloses the method of claim 12, wherein updates to system information for a deactivated cell in the set of cells are received in PHY or MAC layer signaling when the deactivated cell is activated (the updated system information includes information on neighbor cells with deactivated frequency layers, according to [0063]).
	Regarding claim 17, Jassal discloses the method of claim 12, wherein the updated system information comprises system information for deactivated cells in the set of cells, and wherein the updated system information is received when the system information changes for one or more of the deactivated cells in the set of cells (updated system information, including information on neighbor cells with deactivated frequency layers, is sent to the user when this deactivation occurs, according to [0063]).
	Claim 19 does not differ substantively from claim 2, and is therefore rejected on the same grounds as claim 2.
	Claim 20 does not differ substantively from claim 5, and is therefore rejected on the same grounds as claim 5.
	Regarding claim 22, Jassal discloses the method of claim 18, wherein the update to the subset of activated cells is determined based on the channel measurement between the network entity and the UE (the UE reports the results of the RRM measurements to the network, according to [0051], whereby, based on this reporting, the UE receives a handover command from the network, according to [0059]).
	Claim 23 does not differ substantively from claim 12, and is therefore rejected on the same grounds as claim 12.
	Claim 24 does not differ substantively from claim 13, and is therefore rejected on the same grounds as claim 13.
	Claim 25 does not differ substantively from claim 14, and is therefore rejected on the same grounds as claim 14.
	Claim 26 does not differ substantively from claim 15, and is therefore rejected on the same grounds as claim 15.
	Claim 27 does not differ substantively from claim 16, and is therefore rejected on the same grounds as claim 16.
	Claim 28 does not differ substantively from claim 17, and is therefore rejected on the same grounds as claim 17.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jassal as applied to claim 1 above, in view of Sharma et al., U.S. Patent Application Publication 2020/0178332 (hereinafter Sharma).
	Regarding claim 3, Jassal discloses all the limitations of claim 1.
	Jassal does not expressly disclose that the set of cells that support PHY layer or MAC layer mobility signaling are supported by one or more distributed units (DUs) under a common central unit (CU).
	Sharma discloses that the set of cells that support PHY layer or MAC layer mobility signaling are supported by one or more distributed units (DUs) under a common central unit (CU) (a CU controls a plurality of DUs, according to [0015], [Fig. 2], whereby MAC layer signaling is sent as part of inter-CU handover and intra-CU inter-DU handover mobility procedures, according to [0099]-[0100]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jassal with Sharma such that the set of cells that support PHY layer or MAC layer mobility signaling are supported by one or more distributed units (DUs) under a common central unit (CU).
	One of ordinary skill in the art would have been motivated to make this modification in order to improve network capacity and cross cell coordination (Sharma:  [0012]-[0015]).
	Regarding claim 4, the combination of Jassal and Sharma discloses all the limitations of claim 3.
	Jassal does not expressly disclose that the one or more DUs comprises a common DU that supports each cell of the set of cells that support PHY layer or MAC layer mobility signaling.
	Sharma discloses that the one or more DUs comprises a common DU that supports each cell of the set of cells that support PHY layer or MAC layer mobility signaling (it is possible for a gNB to comprise one DU, rather than a plurality of DUs, and one or a plurality of transmission reception points (TRPs) (cells), according to [0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jassal as modified by Sharma with Sharma such that the one or more DUs comprises a common DU that supports each cell of the set of cells that support PHY layer or MAC layer mobility signaling.
	One of ordinary skill in the art would have been motivated to make this modification in order to improve network capacity and cross cell coordination (Sharma:  [0012]-[0015]).

9.	Claims 9-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jassal as applied to claims 7-8 and 18 above, in view of Hessler et al., U.S. Patent Application Publication 2018/0034529 (hereinafter Hessler).
	Regarding claim 9, Jassal discloses all the limitations of claim 8.
	Jassal does not expressly disclose that the configuration information further includes information identifying one or more directions in which the reference signals are to be transmitted to the one or more cells.
	Hessler discloses that the configuration information further includes information identifying one or more directions in which the reference signals are to be transmitted to the one or more cells (a wireless device receives configuration information uplink beamforming directions for the transmission of reference signals, according to [0050], [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jassal with Hessler such that the configuration information further includes information identifying one or more directions in which the reference signals are to be transmitted to the one or more cells.
	One of ordinary skill in the art would have been motivated to make this modification in order to improve channel state measurements in a wireless network (Hessler:  [0020]-[0021]).
	Regarding claim 10, Jassal discloses all the limitations of claim 7.
	Jassal does not expressly disclose that the reference signals are transmitted in one or more directions based on a position or orientation of the UE relative to the one or more cells.
	Hessler discloses that the reference signals are transmitted in one or more directions based on a position or orientation of the UE relative to the one or more cells (the position of the wireless device relative to the base stations is taken into consideration when determining the uplink beamforming directions, according to [0110]-[0111], Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jassal with Hessler such that the reference signals are transmitted in one or more directions based on a position or orientation of the UE relative to the one or more cells.
	One of ordinary skill in the art would have been motivated to make this modification in order to improve channel state measurements in a wireless network (Hessler:  [0020]-[0021]).
	Regarding claim 11, Jassal discloses all the limitations of claim 7.
	Jassal does not expressly disclose that the reference signals are time multiplexed and transmitted in each supported direction.
	Hessler discloses that the reference signals are time multiplexed and transmitted in each supported direction (the wireless device uses specified uplink transmission resources for the transmission of reference signals for each of the beamforming directions, according to [0054], whereby uplink transmission resources comprise times at which the respective resources are to be used, according to [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jassal with Hessler such that the reference signals are time multiplexed and transmitted in each supported direction.
 	One of ordinary skill in the art would have been motivated to make this modification in order to improve channel state measurements in a wireless network (Hessler:  [0020]-[0021]).
	Regarding claim 21, Jassal discloses all the limitations of claim 18.
	Jassal does not expressly disclose receiving, from the UE, one or more reference signals; and measuring a channel between the UE and the network entity based on the received one or more reference signals.
	Hessler discloses receiving, from the UE, one or more reference signals (network nodes receive reference signals from a wireless device, according to [0110]); and
	measuring a channel between the UE and the network entity based on the received one or more reference signals (each network node measures the respective channel between itself and the wireless device using the respective reference signal received by that network node, according to [0110]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jassal with Hessler by receiving, from the UE, one or more reference signals; and measuring a channel between the UE and the network entity based on the received one or more reference signals.
	One of ordinary skill in the art would have been motivated to make this modification in order to improve channel state measurements in a wireless network (Hessler:  [0020]-[0021]).	

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW W GENACK/Primary Examiner, Art Unit 2645